Name: Council Decision (EU) 2018/1303 of 18 September 2018 on the position to be taken on behalf of the European Union within the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part, regarding the update of Annex III (Approximation) concerning rules applicable to standardisation, accreditation, conformity assessment, technical regulation and metrology, and Annex XVI (Public Procurement) to the Agreement
 Type: Decision
 Subject Matter: trade policy;  European Union law;  European construction;  technology and technical regulations;  natural and applied sciences;  Europe;  international affairs
 Date Published: 2018-09-28

 28.9.2018 EN Official Journal of the European Union L 244/81 COUNCIL DECISION (EU) 2018/1303 of 18 September 2018 on the position to be taken on behalf of the European Union within the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part, regarding the update of Annex III (Approximation) concerning rules applicable to standardisation, accreditation, conformity assessment, technical regulation and metrology, and Annex XVI (Public Procurement) to the Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2), and the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (1) (the Agreement) was concluded by the Union by Council Decision (EU) 2016/838 (2) and entered into force on 1 July 2016. (2) Pursuant to Article 406(3) of the Agreement, the Association Council has the power to update or amend the Annexes to the Agreement. (3) Pursuant to Article 408(2) of the Agreement, the Association Council may delegate to the Association Committee any of its powers, including the power to take binding decisions. (4) Pursuant to Article 1 of the Decision No 3/2014 of the Association Council (3), the Association Council delegated the power to update or amend the Annexes to the Agreement which relate inter alia to Chapter 3 (Technical barriers to trade, standardisation, metrology, accreditation and conformity assessment) and Chapter 8 (Public Procurement) of Title IV (Trade and Trade-related Matters) of the Agreement to the Association Committee in Trade configuration, to the extent that there are no specific provisions in Chapter 3 and Chapter 8 relating to the update or the amendment of those Annexes. (5) Pursuant to Article 47(1) of the Agreement, Annex III-A to the Agreement may be amended by a decision of the Association Committee in Trade configuration. (6) Several Union acts listed in Annex III and Annex XVI to the Agreement have been amended or repealed since the conclusion of negotiations of the Agreement. It is necessary to update those Annexes by adding a number of acts that implement, amend, supplement or replace the measures listed therein. (7) It is therefore appropriate to establish the position to be taken on behalf of the Union in the Association Committee in Trade configuration with regard to the envisaged adoption of decisions regarding the update of Annex III (Approximation) concerning rules applicable to standardisation, accreditation, conformity assessment, technical regulation and metrology, and Annex XVI (Public Procurement) to the Agreement. (8) It is appropriate to publish in the Official Journal of the European Union, after their adoption, the decisions of the Association Committee in Trade configuration updating Annex III and Annex XVI to the Agreement. (9) In the Association Committee in Trade configuration, the Union is to be represented by the Commission in accordance with Article 17(1) of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Association Committee in Trade configuration shall be based on the following draft Decisions of the Association Committee in Trade configuration attached to this Decision: (a) Decision No 1/2018 of the EU-Georgia Association Committee in Trade configuration updating Annex III to the Agreement (Approximation) concerning rules applicable to standardisation, accreditation, conformity assessment, technical regulation and metrology; (b) Decision No 2/2018 of the EU-Georgia Association Committee in Trade configuration updating Annex XVI to the Agreement (public procurement). Article 2 After their adoption, the Decisions of the Association Committee in Trade configuration referred to in Article 1 shall be published in the Official Journal of the European Union. Article 3 This Decision is addressed to the Commission. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) OJ L 261, 30.8.2014, p. 4. (2) Council Decision (EU) 2016/838 of 23 May 2016 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (OJ L 141, 28.5.2016, p. 26). (3) Decision No 3/2014 of the EU-Georgia Association Council of 17 November 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration [2015/2263] (OJ L 321, 5.12.2015, p. 72.). DRAFT DECISION No 1/2018 OF THE EU-GEORGIA ASSOCIATION COMMITTEE IN TRADE CONFIGURATION of ¦ 2018 updating Annex III-A to the Association Agreement THE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part, and in particular Article 47 thereof, Whereas: (1) In accordance with Article 431 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (the Agreement), the Agreement entered into force on 1 July 2016. (2) Article 47 of the Agreement provides that Georgia is to gradually achieve approximation with the relevant Union acquis in accordance with the provisions of Annex III-A and Annex III-B to the Agreement and that Annex III-A to the Agreement may be amended by a decision of the Association Committee in Trade configuration. (3) Several Union acts listed in Annex III-A to the Agreement have been recast or repealed and replaced by new Union acts since the initialling of the Agreement on 29 November 2013 and new Union acts have been notified to Georgia. (4) It is necessary to update Annex III-A to the Agreement in order to reflect the evolution of the Union acquis listed in that Annex. (5) In the interest of clarity, Annex III-A to the Agreement should be updated in its entirety and replaced. (6) It is appropriate to provide for a period for Georgia to implement the new Union acts in its domestic legislation. Accordingly, new deadlines for approximation of Georgia to the Union acts listed in Annex III-A should be indicated therein, HAS ADOPTED THIS DECISION: Article 1 Annex III-A to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part, is replaced by the text appearing in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee in Trade configuration The Chair ANNEX ANNEX III-A LIST OF SECTORAL LEGISLATION FOR APPROXIMATION The following list reflects Georgia's priorities with regard to the approximation of the Union's New Approach and Global Approach Directives as included in the Government of Georgia's Strategy in Standardisation, Accreditation, Conformity Assessment, Technical Regulation and Metrology and Programme on Legislative Reform and Adoption of Technical Regulations, of March 2010. 1. Regulation (EU) 2016/424 of the European Parliament and of the Council of 9 March 2016 on cableway installations and repealing Directive 2000/9/EC (1) Timetable: within five years of the entry into force of this Agreement 2. Directive 2014/33/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to lifts and safety components for lifts (recast) (2) Timetable: within five years of the entry into force of this Agreement 3. Directive 2014/68/EU of the European Parliament and of the Council of 15 May 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of pressure equipment (recast) (3) Timetable: within five years of the entry into force of this Agreement 4. Council Directive 92/42/EEC of 21 May 1992 on efficiency requirements for new hot-water boilers fired with liquid or gaseous fuels (4) Timetable: during 2013 5. Directive 2014/29/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of simple pressure vessels (recast) (5) Timetable: within five years of the entry into force of this Agreement 6. Directive 2013/53/EU of the European Parliament and of the Council of 20 November 2013 on recreational craft and personal watercraft and repealing Directive 94/25/EC (6) Timetable: within five years of the entry into force of this Agreement 7. Commission Directive 2008/43/EC of 4 April 2008 setting up, pursuant to Council Directive 93/15/EEC, a system for the identification and traceability of explosives for civil uses (7) Timetable: within five years of the entry into force of this Agreement 8. Directive 2014/34/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to equipment and protective systems intended for use in potentially explosive atmospheres (recast) (8) Timetable: within five years of the entry into force of this Agreement 9. Directive 2014/53/EU of the European Parliament and of the Council of 16 April 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of radio equipment and repealing Directive 1999/5/EC (9) Timetable: within five years of the entry into force of this Agreement 10. Directive 2014/30/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to electromagnetic compatibility (recast) (10) Timetable: within eight years of the entry into force of this Agreement 11. Directive 2014/35/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of electrical equipment designed for use within certain voltage limits (recast) (11) Timetable: within eight years of the entry into force of this Agreement 12. Regulation (EU) 2017/745 of the European Parliament and of the Council of 5 April 2017 on medical devices, amending Directive 2001/83/EC, Regulation (EC) No 178/2002 and Regulation (EC) No 1223/2009 and repealing Council Directives 90/385/EEC and 93/42/EEC (12) Timetable: within eight years of the entry into force of this Agreement 13. Regulation (EU) 2017/746 of the European Parliament and of the Council of 5 April 2017 on in vitro diagnostic medical devices and repealing Directive 98/79/EC and Commission Decision 2010/227/EU (13) Timetable: within eight years of the entry into force of this Agreement 14. Regulation (EU) 2016/426 of the European Parliament and of the Council of 9 March 2016 on appliances burning gaseous fuels and repealing Directive 2009/142/EC (14) Timetable: within five years of the entry into force of this Agreement 15. Regulation (EU) 2016/425 of the European Parliament and of the Council of 9 March 2016 on personal protective equipment and repealing Council Directive 89/686/EEC (15) Timetable: within five years of the entry into force of this Agreement 16. Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (recast) (16) Timetable: within five years of the entry into force of this Agreement 17. Directive 2009/48/EC of the European Parliament and of the Council of 18 June 2009 on the safety of toys (17) Timetable: within five years of the entry into force of this Agreement 18. Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonized conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (18) Timetable: within eight years of the entry into force of this Agreement 19. Directive 2014/31/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of non-automatic weighing instruments (recast) (19) Timetable: within eight years of the entry into force of this Agreement 20. Directive 2014/32/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of measuring instruments (recast) (20) Timetable: within eight years of the entry into force of this Agreement . (1) OJ L 81, 31.3.2016, p. 1. (2) OJ L 96, 29.3.2014, p. 251. (3) OJ L 189, 27.6.2014, p. 164. (4) OJ L 167, 22.6.1992, p. 17. (5) OJ L 96, 29.3.2014, p. 45. (6) OJ L 354, 28.12.2013, p. 90. (7) OJ L 94, 5.4.2008, p. 8. (8) OJ L 96, 29.3.2014, p. 309. (9) OJ L 153, 22.5.2014, p. 62. (10) OJ L 96, 29.3.2014, p. 79. (11) OJ L 96, 29.3.2014, p. 357. (12) OJ L 117, 5.5.2017, p. 1. (13) OJ L 117, 5.5.2017, p. 176. (14) OJ L 81, 31.3.2016, p. 99. (15) OJ L 81, 31.3.2016, p. 51. (16) OJ L 157, 9.6.2006, p. 24. (17) OJ L 170, 30.6.2009, p. 1. (18) OJ L 88, 4.4.2011, p. 5. (19) OJ L 96, 29.3.2014, p. 107. (20) OJ L 96, 29.3.2014, p. 149. DRAFT DECISION No 2/2018 OF THE EU-GEORGIA ASSOCIATION COMMITTEE IN TRADE CONFIGURATION of ¦ 2018 updating Annex XVI to the Association Agreement THE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part, and in particular Article 142, Article 146 and Article 408 thereof, Having regard to Decision No 3/2014 of the Association Council of 17 November 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration (1), Whereas: (1) In accordance with Article 431 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (the Agreement), the Agreement entered into force on 1 July 2016. (2) Article 142 of the Agreement provides that the value thresholds for public procurement contracts provided for in Annex XVI-A are to be revised regularly, beginning in the year of entry into force of the Agreement, and that such revision is to be adopted by a decision of the Association Committee in Trade configuration. (3) Article 406(3) of the Agreement provides that the Association Council shall have the power to update or amend the Annexes to the Agreement. The Association Council, by its Decision No 3/2014, delegated the power to update or amend certain trade-related Annexes to the Association Committee in Trade configuration. (4) Article 146 of the Agreement provides that Georgia is to ensure that its public procurement legislation is gradually made compatible with the relevant Union acquis, in line with the schedule provided for in Annex XVI-B to the Agreement. (5) Several Union acts listed in Annex XVI to the Agreement have been recast or repealed and replaced by a new Union act since the initialling of the Agreement on 29 November 2013 and new Union acts have been notified to Georgia: (a) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts (2); (b) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC (3); (c) Directive 2014/25/EU of the European Parliament and of the Council of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors and repealing Directive 2004/17/EC (4). (6) It is necessary to update Annex XVI to the Agreement in order to reflect the changes made to the Union acquis listed in that Annex, in accordance with Articles 142 and 146 of the Agreement. (7) In the interest of clarity, Annex XVI should be updated in its entirety and replaced, HAS ADOPTED THIS DECISION: Article 1 Annex XVI to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and Georgia, of the other part, is replaced by the text appearing in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee in Trade configuration The Chair (1) OJ L 321, 5.12.2015, p. 72. (2) OJ L 94, 28.3.2014, p. 1. (3) OJ L 94, 28.3.2014, p. 65. (4) OJ L 94, 28.3.2014, p. 243. ANNEX ANNEX XVI PUBLIC PROCUREMENT ANNEX XVI-A THRESHOLDS The value thresholds mentioned in Article 142(3) of this Agreement shall be for both Parties: (a) EUR 144 000 for public supply and service contracts awarded by central government authorities and design contests awarded by such authorities; (b) EUR 221 000 in the case of public supply and public service contracts not covered by point (a); (c) EUR 5 548 000 in the case of public works contracts; (d) EUR 5 548 000 in the case of works contracts in the utilities sector; (e) EUR 5 548 000 in the case of concessions; (f) EUR 443 000 in the case of supply and service contracts in the utilities sector; (g) EUR 750 000 for public service contracts for social and other specific services; (h) EUR 1 000 000 for service contracts for social and other specific services in the utilities sector. ANNEX XVI-B INDICATIVE TIME SCHEDULE FOR INSTITUTIONAL REFORM, APPROXIMATION AND MARKET ACCESS Phase Indicative time schedule Market access granted to the EU by Georgia Market access granted to Georgia by the EU 1 Implementation of Articles 143(2) and 144 of this Agreement Agreement of the Reform Strategy set out in Article 145 of this Agreement Three years after the entry into force of this Agreement Supplies for central government authorities Supplies for central government authorities 2 Approximation and implementation of basic elements of Directive 2014/24/EU and of Directive 89/665/EEC Five years after the entry into force of this Agreement Supplies for state, regional and local authorities and bodies governed by public law Supplies for state, regional and local authorities and bodies governed by public law Annexes XVI-C and XVI-D 3 Approximation and implementation of basic elements of Directive 2014/25/EU and of Directive 92/13/EEC Six years after the entry into force of this Agreement Supplies for all contracting entities in the utilities sector Supplies for all contracting entities Annexes XVI-E and XVI-F 4 Approximation and implementation of other elements of Directive 2014/24/EU and of Directive 2014/23/EU Seven years after the entry into force of this Agreement Service and works contracts and concessions for all contracting authorities Service and works contracts and concessions for all contracting authorities Annexes XVI-G, XVI-H, and XVI-I 5 Approximation and implementation of other elements of Directive 2014/25/EU Eight years after the entry into force of this Agreement Service and works contracts for all contracting entities in the utilities sector Service and works contracts for all contracting entities in the utilities sector Annexes XVI-J and XVI-K ANNEX XVI-C BASIC ELEMENTS OF DIRECTIVE 2014/24/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (1) (Phase 2) TITLE I SCOPE, DEFINITIONS AND GENERAL PRINCIPLES CHAPTER I Scope and definitions Section 1 Subject-matter and definitions Article 1 Subject-matter and scope: paragraphs 1, 2, 5 and 6 Article 2 Definitions: paragraph 1, points (1), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (18), (19), (20), (22), (23) and (24) Article 3 Mixed procurement Section 2 Thresholds Article 4 Threshold amounts Article 5 Methods for calculating the estimated value of procurement Section 3 Exclusions Article 7 Contracts in the water, energy, transport and postal services sectors Article 8 Specific exclusions in the field of electronic communications Article 9 Public contracts awarded and design contests organised pursuant to international rules Article 10 Specific exclusions for service contracts Article 11 Service contracts awarded on the basis of an exclusive right Article 12 Public contracts between entities within the public sector Section 4 Specific situations Subsection 1: Subsidised contracts and research and development services Article 13 Contracts subsidised by contracting authorities Article 14 Research and development services Subsection 2: Procurement involving defence and security aspects Article 15 Defence and security Article 16 Mixed procurement involving defence or security aspects Article 17 Public contracts and design contests involving defence or security aspects which are awarded or organised pursuant to international rules CHAPTER II General Rules Article 18 Principles of procurement Article 19 Economic operators Article 21 Confidentiality Article 22 Rules applicable to communication: paragraphs 2-6 Article 23 Nomenclatures Article 24 Conflicts of interest TITLE II RULES ON PUBLIC CONTRACTS CHAPTER I Procedures Article 26 Choice of procedures: paragraphs 1, 2, first alternative of paragraph 4, 5, 6 Article 27 Open procedure Article 28 Restricted procedure Article 29 Competitive procedure with negotiation Article 32 Use of the negotiated procedure without prior publication CHAPTER III Conduct of the procedure Section 1 Preparation Article 40 Preliminary market consultations Article 41 Prior involvement of candidates or tenderers Article 42 Technical specifications Article 43 Labels Article 44 Test reports, certification and other means of proof: paragraphs 1, 2 Article 45 Variants Article 46 Division of contracts into lots Article 47 Setting time limits Section 2 Publication and transparency Article 48 Prior information notices Article 49 Contract notices Article 50 Contract award notices: paragraphs 1 and 4 Article 51 Form and manner of publication of notices: first subparagraph of paragraph 1, first subparagraph of paragraph 5 Article 53 Electronic availability of procurement documents Article 54 Invitations to candidates Article 55 Informing candidates and tenderers Section 3 Choice of participants and award of contracts Article 56 General principles Subsection 1: Criteria for qualitative selection Article 57 Exclusion grounds Article 58 Selection criteria Article 59 European Single Procurement Document: paragraph 1 mutatis mutandis, paragraph 4 Article 60 Means of proof Article 62 Quality assurance standards and environmental management standards: paragraphs 1 and 2 Article 63 Reliance on the capacities of other entities Subsection 2: Reduction of numbers of candidates, tenders and solutions Article 65 Reduction of the number of otherwise qualified candidates to be invited to participate Article 66 Reduction of the number of tenders and solutions Subsection 3: Award of the contract Article 67 Contract award criteria Article 68 Life-cycle costing: paragraphs 1 and 2 Article 69 Abnormally low tenders: paragraphs 1-4 CHAPTER IV Contract performance Article 70 Conditions for performance of contracts Article 71 Subcontracting Article 72 Modification of contracts during their term Article 73 Termination of contracts TITLE III PARTICULAR PROCUREMENT REGIMES CHAPTER I Social and other specific services Article 74 Award of contracts for social and other specific services Article 75 Publication of notices Article 76 Principles of awarding contracts ANNEXES ANNEX II LIST OF THE ACTIVITIES REFFERED TO IN POINT 6(a) OF ARTICLE 2(1) ANNEX III LIST OF PRODUCTS REFFERED TO IN ARTICLE 4(b) WITH REGARD TO CONTRACTS AWARDED BY CONTRACTING AUTHORITIES IN THE FIELD OF DEFENCE ANNEX IV REQUIREMENTS RELATING TO TOOLS AND DEVICES FOR THE ELECTRONIC RECEIPT OF TENDERS, REQUESTS FOR PARTICIPATION AS WELL AS PLANS AND PROJECTS IN CONTESTS ANNEX V INFORMATION TO BE INCLUDED IN NOTICES Part A: INFORMATION TO BE INCLUDED IN NOTICES OF THE PUBLICATION OF A PRIOR INFORMATION NOTICE ON A BUYER PROFILE Part B: INFORMATION TO BE INCLUDED IN PRIOR INFORMATION NOTICES (as referred to in Article 48) Part C: INFORMATION TO BE INCLUDED IN CONTRACT NOTICES (as referred to in Article 49) Part D: INFORMATION TO BE INCLUDED IN CONTRACT AWARD NOTICES (as referred to in Article 50) Part G: INFORMATION TO BE INCLUDED IN NOTICES OF MODIFICATIONS OF A CONTRACT DURING ITS TERM (as referred to in Article 72(1)) Part H: INFORMATION TO BE INCLUDED IN CONTRACT NOTICES CONCERNING CONTRACTS FOR SOCIAL AND OTHER SPECIFIC SERVICES (as referred to in Article 75(1)) Part I: INFORMATION TO BE INCLUDED IN PRIOR INFORMATION NOTICES FOR SOCIAL AND OTHER SPECIFIC SERVICES (as referred to in Article 75(1)) Part J: INFORMATION TO BE INCLUDED IN CONTRACT AWARD NOTICES CONCERNING CONTRACTS FOR SOCIAL AND OTHER SPECIFIC SERVICES (as referred to in Article 75(2)) ANNEX VII DEFINITION OF CERTAIN TECHNICAL SPECIFICATIONS ANNEX IX CONTENTS OF THE INVITATIONS TO SUBMIT A TENDER, TO PARTICIPATE IN THE DIALOGUE OR TO CONFIRM INTEREST PROVIDED FOR UNDER ARTICLE 54 ANNEX X LIST OF INTERNATIONAL SOCIAL AND ENVIRONMENTAL CONVENTIONS REFERRED TO IN ARTICLE 18(2) ANNEX XII MEANS OF PROOF OF SELECTION CRITERIA ANNEX XIV SERVICES REFFERED TO IN ARTICLE 74 ANNEX XVI-D BASIC ELEMENTS OF COUNCIL DIRECTIVE 89/665/EEC (2) as amended by Directive 2007/66/EC of the European Parliament and of the Council (3) and Directive 2014/23/EU of the European Parliament and of the Council (4) (5) (Phase 2) Article 1 Scope and availability of review procedures Article 2 Requirements for review procedures Article 2a Standstill period Article 2b Derogations from the standstill period Point (b) of the first paragraph Article 2c Time limits for applying for review Article 2d Ineffectiveness Point (b) of paragraph 1 Paragraph 2 and 3 Article 2e Infringements of this Directive and alternative penalties Article 2f Time limits ANNEX XVI-E BASIC ELEMENTS OF DIRECTIVE 2014/25/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (6) (Phase 3) TITLE I SCOPE, DEFINITIONS AND GENERAL PRINCIPLES CHAPTER I Subject-matter and definitions Article 1 Subject-matter and scope: paragraphs 1, 2, 5 and 6 Article 2 Definitions: points 1-9, 13-16 and 18-20 Article 3 Contracting authorities (paragraphs 1 and 4) Article 4 Contracting entities: paragraphs 1-3 Article 5 Mixed procurement covering the same activity Article 6 Procurement covering several activities CHAPTER II Activities Article 7 Common provisions Article 8 Gas and heat Article 9 Electricity Article 10 Water Article 11 Transport services Article 12 Ports and airports Article 13 Postal services Article 14 Extraction of oil and gas and exploration for, or extraction of, coal or other solid fuels CHAPTER III Material scope Section 1 Thresholds Article 15 Threshold amounts Article 16 Methods for calculating the estimated value of procurement: paragraph 1-4 and 7-14 Section 2 Excluded contracts and design contests; special provisions for procurement involving defence and security aspects Subsection 1: Exclusions applicable to all contracting entities and special exclusions for the water and energy sectors Article 18 Contracts awarded for purposes of resale or lease to third parties: paragraph 1 Article 19 Contracts and design contests awarded or organised for purposes other than the pursuit of a covered activity or for the pursuit of such an activity in a third country: paragraph 1 Article 20 Contracts awarded and design contests organised pursuant to international rules Article 21 Specific exclusions for service contracts Article 22 Service contracts awarded on the basis of an exclusive right Article 23 Contracts awarded by certain contracting entities for the purchase of water and for the supply of energy or of fuels for the production of energy Subsection 2: Procurement involving defence and security aspects Article 24 Defence and security Article 25 Mixed procurement covering the same activity and involving defence or security aspects Article 26 Procurement covering several activities and involving defence or security aspects Article 27 Contracts and design contests involving defence or security aspects which are awarded or organised pursuant to international rules Subsection 3: Special relations (cooperation, affiliated undertakings and joint ventures) Article 28 Contracts between contracting authorities Article 29 Contracts awarded to an affiliated undertaking Article 30 Contracts awarded to a joint venture or to a contracting entity forming part of a joint venture Subsection 4: Specific situations Article 32 Research and development services CHAPTER IV General principles Article 36 Principles of procurement Article 37 Economic operators Article 39 Confidentiality Article 40 Rules applicable to communication Article 41 Nomenclatures Article 42 Conflicts of interest TITLE II RULES APPLICABLE TO CONTRACTS CHAPTER I Procedures Article 44 Choice of procedures: paragraphs 1, 2, 4 Article 45 Open procedure Article 46 Restricted procedure Article 47 Negotiated procedure with prior call for competition Article 50 Use of the negotiated procedure without prior call for competition: points (a)  (i) CHAPTER III Conduct of the procedure Section 1 Preparation Article 58 Preliminary market consultations Article 59 Prior involvement of candidates or tenderers Article 60 Technical specifications Article 61 Labels Article 62 Test reports, certification and other means of proof Article 63 Communication of technical specifications Article 64 Variants Article 65 Division of contracts into lots Article 66 Setting time limits Section 2 Publication and transparency Article 67 Periodic indicative notices Article 68 Notices on the existence of a qualification system Article 69 Contract notices Article 70 Contract award notices: paragraphs 1, 3, 4 Article 71 Form and manner of publication of notices: paragraph 1, first subparagraph of paragraph 5 Article 73 Electronic availability of procurement documents Article 74 Invitations to candidates Article 75 Informing applicants for qualification, candidates and tenderers Section 3 Choice of participants and award of contracts Article 76 General principles Subsection 1: Qualification and qualitative selection Article 78 Criteria for qualitative selection Article 79 Reliance on the capacities of other entities: paragraph 2 Article 80 Use of exclusion grounds and selection criteria provided for under Directive 2014/24/EU Article 81 Quality assurance standards and environmental management standards: paragraphs 1, 2 Subsection 2: Award of the contract Article 82 Contract award criteria Article 83 Life-cycle costing: paragraphs 1 and 2 Article 84 Abnormally low tenders: paragraphs 1-4 CHAPTER IV Contract performance Article 87 Conditions for performance of contracts Article 88 Subcontracting Article 89 Modification of contracts during their term Article 90 Termination of contracts TITLE III PARTICULAR PROCUREMENT REGIMES CHAPTER I Social and other specific services Article 91 Award of contracts for social and other specific services Article 92 Publication of notices Article 93 Principles of awarding contracts ANNEXES ANNEX I List of activities as set out in point (a) of point 2 of Article 2 ANNEX V Requirement relating to tools and devices for the electronic receipt of tenders, requests to participate, applications for qualification as well as plans and projects in contests ANNEX VI Part A Information to be included in the periodic indicative notice (as referred to in Article 67) Part B Information to be included in notices of publication of a periodic indicative notice on a buyer profile not used as a means of calling for competition (as referred to in Article 67(1)) ANNEX VIII Definition of certain technical specifications ANNEX IX Features concerning publication ANNEX X Information to be included in the notice on the existence of a qualification system (as referred to in point (b) of Article 44(4) and in Article 68) ANNEX XI Information to be included in contract notices (as referred to in Article 69) ANNEX XII Information to be included in the contract award notice (as referred to in Article 70) ANNEX XIII Contents of the invitations to submit a tender, to participate in the dialogue, to negotiate or to confirm interest provided for under Article 74 ANNEX XIV List of International Social and Environmental Conventions referred to in Article 36(2) ANNEX XVI Information to be included in notices of modifications of a contract during its term (as referred to in Article 89(1)) ANNEX XVII Services referred to in Article 91 ANNEX XVIII Information to be included in notices concerning contracts for social and other specific services (as referred to in Article 92) ANNEX XVI-F BASIC ELEMENTS OF COUNCIL DIRECTIVE 92/13/EEC (7) as amended by Directive 2007/66/EC of the European Parliament and of the Council (8) and Directive 2014/23/EU of the European Parliament and of the Council (9) (10) (Phase 3) Article 1 Scope and availability of review procedures Article 2 Requirements for review procedures Article 2a Standstill period Article 2b Derogations from the standstill period Point (b) of the first paragraph Article 2c Time limits for applying for review Article 2d Ineffectiveness Point (b) of paragraph 1 Paragraphs 2 and 3 Article 2e Infringements of this Directive and alternative penalties Article 2f Time limits ANNEX XVI-G (Phase 4) I. OTHER NON-MANDATORY ELEMENTS OF DIRECTIVE 2014/24/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (11) The elements of Directive 2014/24/EU set out in this Annex are not mandatory but recommended for approximation. Georgia may approximate these elements within the time-frame set in Annex XVI-B. TITLE I SCOPE, DEFINITIONS AND GENERAL PRINCIPLES CHAPTER I Scope and definitions Section 1 Subject-matter and definitions Article 2 Definitions (paragraph 1, points (14) and (16)) CHAPTER II General rules Article 20 Reserved contracts TITLE II RULES ON PUBLIC CONTRACTS CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 37 Centralised purchasing activities and central purchasing bodies CHAPTER III Conduct of the procedure Section 3 Choice of participants and award of contracts Subsection 1: Criteria for qualitative selection Article 64 Official lists of approved economic operators and certification by bodies established under public or private law TITLE III PARTICULAR PROCUREMENT REGIMES CHAPTER I Social and other specific services Article 77 Reserved contracts for certain services II. NON-MANDATORY ELEMENTS OF DIRECTIVE 2014/23/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (12) The elements of Directive 2014/23/EU set out in this Annex are not mandatory but recommended for approximation. Georgia may approximate these elements within the time-frame set in Annex XVI-B. TITLE I SUBJECT MATTER, SCOPE, PRINCIPLES AND DEFINITIONS CHAPTER I Scope, general principles and definitions Section IV Specific situations Article 24 Reserved concessions ANNEX XVI-H (Phase 4) I. OTHER MANDATORY ELEMENTS OF DIRECTIVE 2014/24/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (13) TITLE I SCOPE, DEFINITIONS AND GENERAL PRINCIPLES CHAPTER I Scope and definitions Section 1 Subject-matter and definitions Article 2 Definitions (paragraph 1 point (21)) CHAPTER II General rules Article 22 Rules applicable to communication: paragraph 1 TITLE II RULES ON PUBLIC CONTRACTS CHAPTER I Procedures Article 26 Choice of procedures: paragraph 3, second alternative of paragraph 4 Article 30 Competitive dialogue Article 31 Innovation Partnership CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 33 Framework agreements Article 34 Dynamic purchasing systems Article 35 Electronic auctions Article 36 Electronic catalogues Article 38 Occasional joint procurement CHAPTER III Conduct of the procedure Section 2 Publication and Transparency Article 50 Contract award notices: paragraphs 2 and 3 TITLE III PARTICULAR PROCUREMENT REGIMES CHAPTER II Rules governing design contests Article 78 Scope Article 79 Notices Article 80 Rules on the organisation of design contests and the selection of participants Article 81 Composition of the jury Article 82 Decisions of the jury ANNEXES ANNEX V INFORMATION TO BE INCLUDED IN NOTICES Part E: INFORMATION TO BE INCLUDED IN DESIGN CONTEST NOTICES (as referred to in Article 79(1)) Part F: INFORMATION TO BE INCLUDED IN NOTICES OF THE RESULTS OF A CONTEST (as referred to in Article 79(2)) ANNEX VI INFORMATION TO BE INCLUDED IN THE PROCUREMENT DOCUMENTS RELATING TO ELECTRONIC AUCTIONS (ARTICLE 35(4)) II. MANDATORY ELEMENTS OF DIRECTIVE 2014/23/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (14) TITLE I SUBJECT MATTER, SCOPE, PRINCIPLES AND DEFINITIONS CHAPTER I Scope, general principles and definitions Section I Subject-matter, scope, general principles, definitions and threshold Article 1 Subject-matter and scope: paragraphs 1, 2 and 4 Article 2 Principle of free administration by public authorities Article 3 Principle of equal treatment, non-discrimination and transparency Article 4 Freedom to define services of general economic interest Article 5 Definitions Article 6 Contracting authorities: paragraphs 1 and 4 Article 7 Contracting entities Article 8 Threshold and methods for calculating the estimated value of concessions Section II Exclusions Article 10 Exclusions applicable to concessions awarded by contracting authorities and contracting entities Article 11 Specific exclusions in the field of electronic communications Article 12 Specific exclusions in the field of water Article 13 Concessions awarded to an affiliated undertaking Article 14 Concessions awarded to a joint venture or to a contracting entity forming part of a joint venture Article 17 Concessions between entities within the public sector Section III General provisions Article 18 Duration of the concession Article 19 Social and other specific services Article 20 Mixed contracts Article 21 Mixed procurement contracts involving defence or security aspects Article 22 Contracts covering both activities referred to in Annex II and other activities Article 23 Concessions covering both activities referred to in Annex II and activities involving defence or security aspects Section IV Specific situations Article 25 Research and development services CHAPTER II Principles Article 26 Economic operators Article 27 Nomenclatures Article 28 Confidentiality Article 29 Rules applicable to communication TITLE II RULES ON THE AWARD OF CONCESSIONS: GENERAL PRINCIPLES AND PROCEDURAL GUARANTEES CHAPTER I General principles Article 30 General principles: paragraphs 1, 2 and 3 Article 31 Concession notices Article 32 Concession award notices Article 33 Form and manner of publication of notices: first subparagraph of paragraph 1 Article 34 Electronic availability of concession documents Article 35 Combating corruption and preventing conflicts of interest CHAPTER II Procedural guarantees Article 36 Technical and functional requirements Article 37 Procedural guarantees Article 38 Selection of and qualitative assessment of candidates Article 39 Time limits for receipt of applications and tenders for the concession Article 40 Provision of information to candidates and tenderers Article 41 Award criteria TITLE III RULES ON PERFORMANCE OF CONCESSIONS Article 42 Subcontracting Article 43 Modification of contracts during their term Article 44 Termination of concessions Article 45 Monitoring and Reporting ANNEXES ANNEX I LIST OF THE ACTIVITIES REFERRED TO IN POINT (7) OF ARTICLE 5 ANNEX II ACTIVITIES EXERCISED BY CONTRACTING ENTITIES AS REFERRED TO IN ARTICLE 7 ANNEX III LIST OF LEGAL ACTS OF THE UNION REFERRED TO IN POINT (B) OF ARTICLE 7(2) ANNEX IV SERVICES REFERRED TO IN ARTICLE 19 ANNEX V INFORMATION TO BE INCLUDED IN CONCESSION NOTICES REFERRED TO IN ARTICLE 31 ANNEX VI INFORMATION TO BE INCLUDED IN PRIOR INFORMATION NOTICES CONCERNING CONCESSIONS FOR SOCIAL AND OTHER SPECIFIC SERVICES, AS REFERRED TO IN ARTICLE 31(3) ANNEX VII INFORMATION TO BE INCLUDED IN CONCESSION AWARD NOTICES, AS REFERRED TO IN ARTICLE 32 ANNEX VIII INFORMATION TO BE INCLUDED IN CONCESSION AWARD NOTICES CONCERNING CONCESSIONS FOR SOCIAL AND OTHER SPECIFIC SERVICES, AS REFERRED TO IN ARTICLE 32 ANNEX IX FEATURES CONCERNING PUBLICATION ANNEX X LIST OF INTERNATIONAL SOCIAL AND ENVIRONMENTAL CONVENTIONS REFERRED TO IN ARTICLE 30(3) ANNEX XI INFORMATION TO BE INCLUDED IN NOTICES OF MODIFICATIONS OF A CONCESSION DURING ITS TERM ACCORDING TO ARTICLE 43 ANNEX XVI-I OTHER ELEMENTS OF COUNCIL DIRECTIVE 89/665/EEC (15) as amended by Directive 2007/66/EC of the European Parliament and of the Council (16) and Directive 2014/23/EU of the European Parliament and of the Council (17) (Phase 4) Article 2b Derogations from the standstill period Point (c) of the first paragraph Article 2d Ineffectiveness Point (c) of paragraph 1 Paragraph 5 ANNEX XVI-J (Phase 5) I. OTHER NON-MANDATORY ELEMENTS OF DIRECTIVE 2014/25/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (18) The elements of Directive 2014/25/EU set out in this Annex are not mandatory but recommended for approximation. Georgia may approximate these elements within the time-frame set in Annex XVI-B. TITLE I SCOPE, DEFINITIONS AND GENERAL PRINCIPLES CHAPTER I Subject-matter and definitions Article 2 Definitions: points 10-12 CHAPTER IV General principles Article 38 Reserved contracts TITLE II RULES APPLICABLE TO CONTRACTS CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 55 Centralised purchasing activities and central purchasing bodies TITLE III PARTICULAR PROCUREMENT REGIMES CHAPTER I Social and other specific services Article 94 Reserved contracts for certain services II. OTHER MANDATORY ELEMENTS OF DIRECTIVE 2014/25/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (19) TITLE I SCOPE, DEFINITIONS AND GENERAL PRINCIPLES CHAPTER I Subject-matter and definitions Article 2 Definitions: point 17 CHAPTER III Material scope Section 1 Thresholds Article 16 Methods for calculating the estimated value of procurement: paragraphs 5, 6 TITLE II RULES APPLICABLE TO CONTRACTS CHAPTER I Procedures Article 44 Choice of procedures: paragraph 3 Article 48 Competitive dialogue Article 49 Innovation Partnership Article 50 Use of the negotiated procedure without prior call for competition: point (j) CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 51 Framework agreements Article 52 Dynamic purchasing systems Article 53 Electronic auctions Article 54 Electronic catalogues Article 56 Occasional joint procurement CHAPTER III Conduct of the procedure Section 2 Publication and transparency Article 70 Contract award notices: paragraph 2 Section 3 Choice of participants and award of contracts Subsection 1: Qualification and qualitative selection Article 77 Qualification systems Article 79 Reliance on the capacities of other entities: paragraph 1 TITLE III PARTICULAR PROCUREMENT REGIMES CHAPTER II Rules governing design contests Article 95 Scope Article 96 Notices Article 97 Rules on the organisation of design contests, the selection of participants and the jury Article 98 Decisions of the jury ANNEXES ANNEX VII Information to be included in the procurement documents relating to electronic auctions (Article 53(4)) ANNEX XIX Information to be included in the design contest notice (as referred to in Article 96(1)) ANNEX XX Information to be included in the results of design contest notices (as referred to in Article 96(1)) ANNEX XVI-K OTHER ELEMENTS OF COUNCIL DIRECTIVE 92/13/EEC (20) as amended by Directive 2007/66/EC of the European Parliament and of the Council (21) and Directive 2014/23/EU of the European Parliament and of the Council (22) (Phase 5) Article 2b Derogations from the standstill period Point (c) of the first paragraph Article 2d Ineffectiveness Point (c) of paragraph 1 Paragraph 5 ANNEX XVI-L I. PROVISIONS OF DIRECTIVE 2014/24/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (23) OUTSIDE THE SCOPE OF APPROXIMATION The elements listed in this Annex are not subject to the process of approximation. TITLE I SCOPE, DEFINITIONS AND GENERAL PRINCIPLES CHAPTER I Scope and definitions Section 1 Subject-matter and definitions Article 1 Subject-matter and scope: paragraphs 3 and 4 Article 2 Definitions: paragraph 2 Section 2 Thresholds Article 6 Revision of the thresholds and of the list of central government authorities TITLE II RULES ON PUBLIC CONTRACTS CHAPTER I Procedures Article 25 Conditions relating to the GPA and other international agreements CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 39 Procurement involving contracting authorities from different Member States CHAPTER III Conduct of the procedure Section 1 Preparation Article 44 Test reports, certification and other means of proof: paragraph 3 Section 2 Publication and transparency Article 51 Form and manner of publication of notices: second subparagraph of paragraph 1, paragraphs 2, 3, 4, second subparagraph of paragraph 5, paragraph 6 Article 52 Publication at national level Section 3 Choice of participants and award of contracts Subsection 1: Criteria for qualitative selection Article 61 Online repository of certificates (e-Certis) Article 62 Quality assurance standards and environmental management standards: paragraph 3 Subsection 3: Award of the Contract Article 68 Life-cycle costing: paragraph 3 Article 69 Abnormally low tender: paragraph 5 TITLE IV GOVERNANCE Article 83 Enforcement Article 84 Individual reports on procedures for the award of contracts Article 85 National reporting and statistical information Article 86 Administrative cooperation TITLE V DELEGATED POWERS, IMPLEMENTING POWERS AND FINAL PROVISIONS Article 87 Exercise of the delegation of powers Article 88 Urgency procedure Article 89 Committee procedure Article 90 Transposition and transitional provisions Article 91 Repeals Article 92 Review Article 93 Entry into force Article 94 Addressees ANNEXES ANNEX I CENTRAL GOVERNMENT AUTHORITIES ANNEX VIII FEATURES CONCERNING PUBLICATION ANNEX XI REGISTERS ANNEX XIII LIST OF EU LEGISLATION REFERRED TO IN ARTICLE 68(3) ANNEX XV CORRELATION TABLE II. PROVISIONS OF DIRECTIVE 2014/23/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (24) OUTSIDE THE SCOPE OF APPROXIMATION The elements listed in this Annex are not subject to the process of approximation. TITLE I SUBJECT MATTER, SCOPE, PRINCIPLES AND DEFINITIONS CHAPTER I Scope, general principles and definitions Section I Subject-matter, scope, general principles, definitions and threshold Article 1 Subject-matter and scope: paragraph 3 Article 6 Contracting authorities: paragraphs 2 and 3 Article 9 Revision of the threshold Section II Exclusions Article 15 Notification of information by contracting entities Article 16 Exclusion of activities which are directly exposed to competition TITLE II RULES ON THE AWARD OF CONCESSIONS: GENERAL PRINCIPLES AND PROCEDURAL GUARANTEES CHAPTER I General principles Article 30 General principles: paragraph 4 Article 33 Form and manner of publication of notices: second subparagraph of paragraph 1, paragraphs 2, 3 and 4 TITLE IV AMENDMENTS TO DIRECTIVES 89/665/EEC AND 92/13/EEC Article 46 Amendments to Directive 89/665/EEC Article 47 Amendments to Directive 92/13/EEC TITLE V DELEGATED POWERS, IMPLEMENTING POWERS AND FINAL PROVISIONS Article 48 Exercise of the delegation Article 49 Urgency procedure Article 50 Committee procedure Article 51 Transposition Article 52 Transitional provisions Article 53 Monitoring and reporting Article 54 Entry into force Article 55 Addressees ANNEX XVI-M PROVISIONS OF DIRECTIVE 2014/25/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (25) OUTSIDE THE SCOPE OF APPROXIMATION The elements listed in this Annex are not subject to the process of approximation. TITLE I SCOPE, DEFINITIONS AND GENERAL PRINCIPLES CHAPTER I Subject-matter and definitions Article 1 Subject matter and scope: paragraphs 3 and 4 Article 3 Contracting authorities: paragraphs 2 and 3 Article 4 Contracting entities: paragraph 4 CHAPTER III Material scope Section 1 Thresholds Article 17 Revision of the thresholds Section 2 Excluded contracts and design contests; special provisions for procurement involving defence and security aspects Subsection 1: Exclusions applicable to all contracting entities and special exclusions for the water and energy sector Article 18 Contracts awarded for purposes of resale or lease to third parties: paragraph 2 Article 19 Contracts and design contests awarded or organised for purposes other than the pursuit of a covered activity or for the pursuit of such an activity in a third country: paragraph 2 Subsection 3: Special relations (cooperation, affiliated undertakings and joint ventures) Article 31 Notification of information Subsection 4: Specific situations Article 33 Contracts subject to special arrangements Subsection 5: Activities directly exposed to competition and procedural provisions relating thereto Article 34 Activities directly exposed to competition Article 35 Procedure for establishing whether Article 34 is applicable TITLE II RULES APPLICABLE TO CONTRACTS CHAPTER I Procedures Article 43 Conditions relating to the GPA and other international agreements CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 57 Procurement involving contracting entities from different Member States CHAPTER III Conduct of the procedure Section 2 Publication and transparency Article 71 Form and manner of publication of notices: paragraphs 2, 3, 4, second subparagraph of paragraph 5, paragraph 6 Article 72 Publication at national level Section 3 Choice of participants and award of contracts Subsection 1: Qualification and qualitative selection Article 81 Quality assurance standards and environmental management standards: paragraph 3 Subsection 2: Award of the contract Article 83 Life-cycle costing: paragraph 3 Section 4 Tenders comprising products originating in third countries and relations with those countries Article 85 Tenders comprising products originating in third countries Article 86 Relations with third countries as regards works, supplies and service contracts TITLE IV GOVERNANCE Article 99 Enforcement Article 100 Individual reports on procedures for the award of contracts Article 101 National reporting and statistical information Article 102 Administrative cooperation TITLE V DELEGATED POWERS, IMPLEMENTING POWERS AND FINAL PROVISIONS Article 103 Exercise of the delegation Article 104 Urgency procedure Article 105 Committee procedure Article 106 Transposition and transitional provisions Article 107 Repeal Article 108 Review Article 109 Entry into force Article 110 Addressees ANNEXES ANNEX II List of Union legal acts referred to in Article 4(3) ANNEX III List of Union legal acts referred to in Article 34(3) ANNEX IV Deadlines for the adoption of the implementing acts referred to in Article 35 ANNEX XV List of Union legal acts referred to in Article 83(3) ANNEX XVI-N PROVISIONS OF COUNCIL DIRECTIVE 89/665/EEC (26) AS AMENDED BY DIRECTIVE 2007/66/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (27) AND DIRECTIVE 2014/23/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (28) OUTSIDE THE SCOPE OF APPROXIMATION The elements listed in this Annex are not subject to the process of approximation. Article 2b Derogations from the standstill period Point (a) of the first paragraph Article 2d Ineffectiveness Point (a) of paragraph 1 Paragraph 4 Article 3 Corrective mechanism Article 3a Content of a notice for voluntary ex ante transparency Article 3b Committee procedure Article 4 Implementation Article 4a Review ANNEX XVI-O PROVISIONS OF COUNCIL DIRECTIVE 92/13/EEC (29) AS AMENDED BY DIRECTIVE 2007/66/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (30) AND DIRECTIVE 2014/23/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL (31) OUTSIDE THE SCOPE OF APPROXIMATION The elements listed in this Annex are not subject to the process of approximation. Article 2b Derogations from the standstill period Point (a) of the first paragraph Article 2d Ineffectiveness Point (a) of paragraph 1 Paragraph 4 Article 3a Content of a notice for voluntary ex ante transparency Article 3b Committee procedure Article 8 Corrective mechanism Article 12 Implementation Article 12a Review ANNEX XVI-P GEORGIA: INDICATIVE LIST OF ISSUES FOR COOPERATION 1. Training, in Georgia and EU Member States, of Georgian officials from government bodies engaged in public procurement; 2. Training of suppliers interested participating in public procurement; 3. Exchange of information and experience on best practice and regulatory rules in the sphere of public procurement; 4. Enhancement of the functionality of the public procurement website and establishment of a system of public procurement monitoring; 5. Consultations and methodological assistance from the EU Party in application of modern electronic technologies in the sphere of public procurement; 6. Strengthening the bodies charged with guaranteeing a coherent policy in all areas related to public procurement and the independent and impartial consideration (review) of contracting authorities' decisions. (Cf. Article 143 paragraph 2 of this Agreement). . (1) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC. (2) Council Directive 89/665/EEC of 21 December 1989 on the coordination of the laws, regulations and administrative provisions relating to the application of review procedures to the award of public supply and public works contracts. (3) Directive 2007/66/EC of the European Parliament and of the Council of 11 December 2007 amending Council Directives 89/665/EEC and 92/13/EEC with regard to improving the effectiveness of review procedures concerning the award of public contracts. (4) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts. (5) Georgian legislation implementing Annex XVI-D shall become effective with regard to review procedures relating to award of concessions (Directive 2014/23/EU) as from phase 4. (6) Directive 2014/25/EU of the European Parliament and of the Council of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors and repealing Directive 2004/17/EC. (7) Council Directive 92/13/EEC of 25 February 1992 coordinating the laws, regulations and administrative provisions relating to the application of Community rules on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors. (8) Directive 2007/66/EC of the European Parliament and of the Council of 11 December 2007 amending Council Directives 89/665/EEC and 92/13/EEC with regard to improving the effectiveness of review procedures concerning the award of public contracts. (9) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts. (10) Georgian legislation implementing Annex XVI-F shall become effective with regard to review procedures relating to award of concessions (Directive 2014/23/EU) as from phase 4. (11) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC. (12) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts. (13) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC. (14) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts. (15) Council Directive 89/665/EEC of 21 December 1989 on the coordination of the laws, regulations and administrative provisions relating to the application of review procedures to the award of public supply and public works contracts. (16) Directive 2007/66/EC of the European Parliament and of the Council of 11 December 2007 amending Council Directives 89/665/EEC and 92/13/EEC with regard to improving the effectiveness of review procedures concerning the award of public contracts. (17) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts. (18) Directive 2014/25/EU of the European Parliament and of the Council of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors and repealing Directive 2004/17/EC. (19) Directive 2014/25/EU of the European Parliament and of the Council of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors and repealing Directive 2004/17/EC. (20) Council Directive 92/13/EEC of 25 February 1992 coordinating the laws, regulations and administrative provisions relating to the application of Community rules on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors. (21) Directive 2007/66/EC of the European Parliament and of the Council of 11 December 2007 amending Council Directives 89/665/EEC and 92/13/EEC with regard to improving the effectiveness of review procedures concerning the award of public contracts. (22) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts. (23) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC. (24) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts. (25) Directive 2014/25/EU of the European Parliament and of the Council of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors and repealing Directive 2004/17/EC. (26) Council Directive 89/665/EEC of 21 December 1989 on the coordination of the laws, regulations and administrative provisions relating to the application of review procedures to the award of public supply and public works contracts. (27) Directive 2007/66/EC of the European Parliament and of the Council of 11 December 2007 amending Council Directives 89/665/EEC and 92/13/EEC with regard to improving the effectiveness of review procedures concerning the award of public contracts. (28) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts. (29) Council Directive 92/13/EEC of 25 February 1992 coordinating the laws, regulations and administrative provisions relating to the application of Community rules on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors. (30) Directive 2007/66/EC of the European Parliament and of the Council of 11 December 2007 amending Council Directives 89/665/EEC and 92/13/EEC with regard to improving the effectiveness of review procedures concerning the award of public contracts. (31) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts.